        Case 2:19-cv-01218-KG-JHR Document 3 Filed 05/05/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DERRICK ERVIN,

       Petitioner,

v.                                                                  Civ No. 19-1218 KG-JHR

JAMES JANECKA, et al,

       Respondents.


              ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS

       This matter is before the Court upon Petitioner’s Motion to Proceed In Forma Pauperis.

(Doc. 2). Petitioner seeks to prosecute his 28 U.S.C. § 2254 habeas action without prepaying the

$5.00 fee. Such relief is only available where the petitioner’s “affidavit [and] … statement of …

assets [demonstrates he] … is unable to pay such fees or give security therefor.” 28 U.S.C. §

1915(a)(1).   Petitioner does not qualify under that test.    His financial statement reflects he

receives $40-$90 per month and has $47.29 in his inmate spending account. (Doc. 2) at 2. The

Court will therefore deny the Motion.

       IT IS ORDERED:

       1. Petitioner’s Motion to Proceed In Forma Pauperis. (Doc. 2) is denied.

       2. No later than June 8, 2020, Petitioner must prepay the $5.00 filing fee.

       3. The failure to timely comply will result in dismissal of this case without further notice.




                                             ________________________________________
                                             UNITED STATES DISTRICT JUDGE
